Title: Thomas Jefferson to Lancelot Minor, 3 June 1817
From: Jefferson, Thomas
To: Minor, Lancelot


          
            Dear Sir
            Monticello
June 3. 17.
          
          I am 2. or 3. days later than my promise in sending you the inclosed order on Messrs Gibson & Jefferson for 160. D 08 c for
                        Colo Callis’s estate to discharge to refund what
                        Hastings Marks had recieved for the 150. acres of land in
                        Fluvanna sold to by him to Colo Callis and recovered by David Ross. I must refer you to my letters of 1812. May 29. & Oct. 29. 1813. May 26. and 1816. July 14. for the principles on which the amount is estimated. the principal being 69.D. due since 1795. I have added 22. years interest at 6. per cent. 91. D 08 c making in the whole 160. D 08 c the amount of the order. this I believe settles almost the last article of that administration, and the chief pleasure I recieve from it is in the relief it brings to you. the sale of the land, if it could be effected would close all. I salute you with great thankfulness, esteem & respect
          Th: Jefferson
        